Order, Supreme Court, New York County (Rena K. Uviller, J.), entered on or about February 21, 2006, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not establish a special circumstance warranting a downward departure from his presumptive risk level (see People v Guaman, 8 AD3d 545 [2004]). The mitigating factors asserted by defendant were generally taken into account by the Risk Assessment Guidelines. Concur—Andrias, J.P., Gonzalez, Sweeny, McGuire and Malone, JJ.